Citation Nr: 0602745	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-11 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a prostatectomy performed August 1, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from March 1942 to August 
1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the benefit sought on 
appeal.  The Board considered this appeal in November 2000 
and again in July 2004.  On both occasions, it was determined 
that additional development was required and the matter was 
remanded to the RO.  All requested development has been 
completed, but the benefit sought remains denied.  
Accordingly, this appeal is properly returned to the Board 
for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran sustained no additional disability during the 
August 1994 prostatectomy as a result of some fault on the 
part of VA in providing that treatment.


CONCLUSIONS OF LAW

Criteria for compensation pursuant to 38 U.S.C.A. § 1151 for 
residuals of an August 1994 prostatectomy, including 
incontinence, have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in December 2003 and July 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the etiology of residuals of a prostatectomy, 
and by affording him the opportunity to give testimony before 
an RO hearing officer in September 1999.  The Board points 
out that the veteran requested a hearing before the Board in 
September 2000, but such a hearing was never scheduled.  In 
the July 2004 Board remand, it was ordered that the RO 
determine whether the veteran still desired a hearing before 
the Board, noting that the veteran had requested an advance 
on the docket pursuant to 38 C.F.R. § 20.900 and that he had 
advised VA that he wanted a quick resolution without making 
mention of a desire for a personal hearing before the Board.  
In a July 2004 letter, the veteran was requested to clarify 
his desire to have a hearing.  The veteran did not respond 
and his representative has not addressed any outstanding 
request for a hearing.  Thus, in an effort to accommodate the 
veteran and move forward to a resolution of this claim, the 
Board interprets the veteran's silence with respect to a 
desire for a hearing before the Board for over five years as 
a withdrawal of that request.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  The veteran's 
representative submitted a thorough brief following the 
November 2005 certification of the appeal and addressed the 
contentions put forth by the veteran.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that he was not properly advised of his 
treatment options prior to an August 1994 radical 
prostatectomy performed by VA surgeons and that he was not 
properly advised of risks of the surgery so as to be capable 
of providing informed consent.  The veteran specifically 
contends that he was not expecting to have severe 
incontinence as a result of the surgery and that VA surgeons 
were negligent in not performing a more modern form of 
surgical technique that would have limited his incontinence.  
He avers that the incompetence of VA surgeons caused him to 
develop severe incontinence as a result of the surgical 
procedure.  The veteran advised VA in his October 1997 claim 
that two weeks after the surgery, a VA urologist questioned 
not only the type of surgery performed but the motivation in 
having the surgery.  Consequently, the veteran believes that 
the August 1994 prostatectomy may not have been necessary 
and, at the very least, was not properly performed.  The 
veteran has not, however, submitted any medical opinion in 
support of his claim.

The medical evidence clearly shows that the veteran was 
hospitalized at a VA medical facility on July 30, 1994, for a 
bilateral pelvic lymph node sampling.  It was determined that 
he had prostate cancer and a pre-operative note dated that 
same day shows that the operation was discussed with the 
veteran, including all risks, benefits and alternatives.  The 
note also states, "we have discussed complications 
including, but not limited to bleeding, infection, 
incontinence, i[m]potence & retrograde ejaculation.  All 
questions answered & patient agrees to surgery."  This note 
is signed by the veteran.  

On August 1, 1994, the veteran underwent a radical 
prostatectomy and laparoscopic pelvic lymph node dissection.  
The operative report as well as the discharge summary dated 
August 11, 1994, show that the surgery was unremarkable, that 
there were no surgical complications, and that the post-
operative course was unremarkable for any complications.  The 
veteran was discharged with no difficulties with his surgical 
wound which was noted to have healed well without any 
infection.

Treatment records show that the veteran has been treated for 
urinary incontinence since his 1994 prostatectomy.  The 
record is consistent with a finding that the incontinence is 
a result of the surgical intervention.  The veteran has 
periods of some relief from incontinence through various 
treatments, but continues to complain of some leakage.


The veteran testified before an RO hearing officer in 
September 1999 that he was advised by VA surgical staff prior 
to the August 1994 surgery that he would have a little 
leakage and would not be able to have an erection after the 
surgery.  He stated that he was not told of alternative 
procedures and he was discouraged from seeking a second 
opinion.  He said the staff used the term "Niagara Falls" 
during the conversation, but it is unclear in what context 
that term was used.  Additionally, the veteran testified 
about being aware of a procedure through radio advertising 
that was performed at another facility and that three out of 
ten men who underwent radical prostatectomy become 
incontinent.  The veteran testified that he believed a 
different procedure should have been used on him because 
there was more modern techniques than used on him and that 
different techniques are generally used on men his age.  The 
veteran subsequently advised that VA changed its procedures 
for handling prostatectomies approximately two weeks after 
his surgery in 1994.

In November 2002, a physician's assistant examined the 
veteran and reviewed the veteran's claims folder.  This 
examiner stated that at the time of the veteran's surgery, 
impotency and urinary incontinence were common complications 
of the procedure.  The veteran's representative questioned 
this opinion because it was made by a physician's assistant 
and not a surgeon and the opinion section of the report 
stated that the surgery was performed in 1984.  The Board 
notes that the report clearly shows that the examiner 
reviewed the records of the veteran's 1994 surgery.

In August 2004, a VA physician reviewed the veteran's claims 
folder and stated that urinary and incontinence were known 
complications of radical prostatectomy and that it occurred 
in three out of five percent of patients.  The examiner 
opined that the veteran's incontinence was not due to 
negligence, carelessness, lack of proper skill, or an error 
in judgment.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits, all three of 
the following factors must be shown:  (1) 
disability/additional disability, (2) that VA 
hospitalization, treatment, surgery, examination, or training 
was the cause of such disability, and (3) that there was an 
element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an unforeseen event.

Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, 
such as this veteran's claim.  38 C.F.R. § 3.361(b) states 
that, to determine whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

38 C.F.R. § 3.361(c) states that claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability or 
death due to training and rehabilitation services or 
compensated work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section.  Actual 
causation is required.  To establish causation, the evidence 
must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's 
additional disability or death.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability or died does not 
establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event that directly 
caused the disability or death, as distinguished from a 
remote contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death (as explained in paragraph (c) 
of this section); and (i) VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) VA furnished the hospital care, medical or 
surgical treatment, or examination without the veteran's or, 
in appropriate cases, the veteran's representative's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C.A. chapter 31 or as 
part of a CWT program under 38 U.S.C.§ 1718.  It need not be 
shown that VA approved that specific activity or function, as 
long as the activity or function is generally accepted as 
being a necessary component of the training, services, or CWT 
program that VA provided or authorized.

38 C.F.R. § 3.361(e) provides for Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C.A. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C.A. § 1151(a):  (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C.A. 1703; (2) 
nursing home care furnished under 38 U.S.C.A. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C.A. § 8153 in a facility over which 
the Secretary does not have direct jurisdiction.

Given the evidence and current law as outlined above, the 
Board carefully reviewed the record.  In essence, the veteran 
argues that (1) he was not properly informed in order to give 
his consent for the surgery, and (2) that VA medical staff 
were negligent and incompetent in their delivery of services 
in the form of an out-of-date surgical procedure.  Although 
he submitted a videotape of various procedures to treat 
prostate cancer, the veteran has not provided a medical 
opinion in support of his contentions.  Because he has not 
medical training himself, the veteran's statements, standing 
on their own, are insufficient to establish any form of 
negligence and/or carelessness in medical procedures.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).

The evidence of record clearly shows that the veteran has an 
additional disability as a result of the August 1994 
prostatectomy; the additional disability is incontinence.  
This additional disability was a known risk of the procedure 
performed as evidenced by the veteran's testimony that he was 
aware of the risk and by the medical opinions of record 
showing that incontinence was a known risk of the type of 
prostatectomy performed by VA surgeons on this veteran.  The 
Board notes that the veteran acknowledged being advised that 
incontinence and impotence were known risks of the surgery 
that he agreed to have, but that he believed the leakage 
would not be as bad as he experienced.  Nonetheless, the 
veteran expressed in his testimony that he was advised of the 
possibility of incontinence and he agreed to undergo the 
surgery.  

The question here is whether VA surgeons were careless, 
negligent, lacked proper skill, erred in their judgment, or 
performed some similar instance of fault.  Based on the 
medical evidence of record and the veteran's credible 
testimony, the Board finds that VA did not fail to exercise 
the degree of care that would be expected of a reasonable 
health care provider.  All treatment notes surrounding the 
1994 surgery show that the veteran was properly cared for and 
that there were no surgical complications.  The Board also 
finds that VA furnished the surgical treatment with the 
veteran's informed consent.  The medical records show that 
all risks and alternatives were discussed with the veteran 
and there is nothing in the record contemporaneous with the 
August 1994 surgery to suggest otherwise.  The veteran's 
argument that VA erred by not advising him of and/or 
performing a more modern procedure does not rise to the level 
of showing that VA either failed to exercise good judgment or 
that VA surgeons lacked proper skill, were careless or 
negligent.  VA surgeons advised the veteran of the procedure 
to be used, of the procedure that was used by VA surgeons at 
that time, and the veteran agreed to undergo the recommended 
surgery.  Looking at the timeline regarding a change in 
procedure in hindsight does not make the judgment exercised 
at the time of the surgery negligent, careless or unskilled.  
VA used a technique that was standard for VA to use at that 
time and the veteran was advised of options available to him 
through VA.  Although the veteran testified that he was 
discouraged from seeking a second opinion, there is nothing 
in the record to show that he was forced to consent to the 
surgery performed on August 1, 1994, nor that he elected a 
different type of procedure that was not performed on August 
1, 1994.  Consequently, the Board finds that the veteran 
sustained no additional disability during the August 1994 
prostatectomy as a result of some fault on the part of VA in 
providing that treatment.  Therefore, his claim for 
compensation under 38 U.S.C.A. § 1151 is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
prostatectomy performed on August 1, 1994, including 
incontinence, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


